DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (U.S Pub # 20190132431) in view of Kraplanee (U.S Pub # 20200285546).
With regards to claim 1, Zic discloses a method for a charging unit that backs up data stored on a mobile device, providing a charging unit, and an application program (abbreviated as App) executed on a mobile device, the charging unit including a memory unit and the mobile device including a battery, and the method for a charging unit that backs up data stored on a mobile device including the following steps: 
S 1: the App determining whether the mobile device has ever connected with the charging unit ([0053] determine when a new mobile device is connected to the memory station); if the mobile device has ever connected with the charging unit, the App jumping to S2; 
S 1_1: the App creating a user profile block in the memory unit of the charging unit, and setting up charging preferences and backup preferences in the user profile block, wherein, the charging preferences include an expected charge level for the battery; 
S2: the App determining whether the mobile device has ever backed up files in the charging unit; if the mobile device has ever backed up files in the charging unit, the App jumping to S3 ([0040] the backup information associated with information about the mobile device 420a, the data to be stored, and/or information about one or more previous backup sessions); 
S2_1: the App creating a new backup folder in the memory unit; 
S3: the App choosing a corresponding backup folder to store backup files from the mobile device ([0053] The backup manager 412 can also direct files received for backup to locations on the non-volatile memory module 416 that correspond to the device (e.g., using a device identifier received from a mobile device). In some embodiments, the location corresponds to a folder that is named based on the mobile device identifier); 
S4: the App determining whether a battery charge level of the battery of the mobile device is less than the expected charge level ([0014] mobile device require regular charging to maintain power or battery levels within a desired range), and if the battery charge level is not less than the expected charge level, the App jumping to the next step of S4_1; 
S4_1: the App controlling the charging unit to charge the battery of the mobile device for a unit time, and returning to S4 ([0017] for a period of time to charge).
Ziv does not disclose however Kraplanee discloses:
S7: according to the backup preferences ([0022] backup program configured), the App performing a full backup task or a differential backup task for only local files, only cloud files, or both ([0158] full or differential backup of data to be protected).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Ziv by the system of Kraplanee to perform a full or differential backup on a mobile device.
	One of ordinary skill in the art would have been motivated to make this modification in order to backup data assets (Kraplanee [0004]).
With regards to claim 2, Ziv further discloses:
S5: according to the backup preferences, the App setting a data transmission speed between the charging unit and the mobile device ([0050] trigger signal is transmitted after a period of time has elapsed from initiation of the charging cycle); 
S6: according to the backup preferences, on the files in the mobile device and the files in the backup folder to determine between the mobile device and the backup folder whether the files are the same ([0035] synchronize data); 
Ziv does not disclose however Kraplanee discloses:
the App performing a full scan or a quick scan ([0158] incremental or full);
and then, creating quick scan index data for first time backup files ([0172] initial snapshot records a mapping or other data structure representing or otherwise tracking the blocks corresponding to the current state of the file system).
With regards to claim 3, Ziv does not disclose however Kraplanee discloses:
S8: according to the backup preferences, the App determining whether to set the files in the backup folder as read-only ([0172] read-only access to the record of files), and whether to set password protection for the files in the backup folder ([0340] security related information may include single sign-on, password complexity level, two-factor authentication); 
S9: according to the backup preferences, the App determining whether to generate thumbnails for the files in the backup folder ([0261] thumbnail of the secondary copy); and the App updating the 23 quick scan index data ([0172] mapping may be updated).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Ziv by the system of Kraplanee to perform a backup and protect data on a mobile device.
	One of ordinary skill in the art would have been motivated to make this modification in order to backup data assets (Kraplanee [0004]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (U.S Pub # 20190132431) in view of Kraplanee (U.S Pub # 20200285546) and in further view of Kim (U.S Pub # 20170331329).
With regards to claim 4, Ziv further discloses:
S10_1: the App controlling the charging unit to charge the battery of the mobile device for a unit time, and returning to S 10 ([0017] charge for a period of time).
Ziv does not disclose however Kim discloses:
S10: the App determining whether the battery of the mobile device is fully charged, and if the battery is fully charged, the App then ending the procedure ([0235] when charging is complete).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Ziv and Kraplanee by the system of Kim to recognize when a device is done charging.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform backup operations during charging (Kim [0005]).
With regards to claim 5, Ziv does not disclose however Kim discloses:
S0_0: the mobile device connected to the charging unit and the connection being authenticated ([0187] authentication); 
S0_1: the mobile device deciding whether the App has been installed, if the App is installed on the mobile device, then jumping to step 1 ([0189] application program may be stored); 
S0_2: the mobile device reminding the user of the mobile device to install the App.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Ziv and Kraplanee by the system of Kim to authenticate a connected mobile device. 
	One of ordinary skill in the art would have been motivated to make this modification in order to execute an authentication process with a mobile terminal using authentication information for backing up data stored in the mobile terminal (Kim [0008]).
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (U.S Pub # 20190132431) in view of Kraplanee (U.S Pub # 20200285546) and in further view of Russo (U.S Pat # 7146387).
With regards to claim 6, Ziv does not disclose however Russo discloses:
wherein the backup preferences include full backup/differential backup option data, and local/cloud/both backup option data ([Fig. 22 lines 56-67] select which database to backup, allow user to select full or differential backup).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Ziv and Kraplanee by the system of Russo to provide backup options for a user.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow system administrators to configure and run backup scripts (Russo [Col. 1 lines 60-65]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (U.S Pub # 20190132431) in view of Kraplanee (U.S Pub # 20200285546) and in further view of Russo (U.S Pub # 20170331329) and Kumar (U.S Pub # 20200133783).
With regards to claim 7, Ziv does not disclose however Kraplanee discloses:
quick scan/full scan option data, full backup/differential backup option data, and local/cloud/both backup option data.
Russo discloses:
full backup/differential backup option data, local/cloud/both backup option data ([Fig. 22 lines 56-67] select which database to backup, allow user to select full or differential backup).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Ziv and Kraplanee by the system of Russo to provide backup options for a user.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow system administrators to configure and run backup scripts (Russo [Col. 1 lines 60-65]).
Kumar discloses:
wherein the backup preferences include data transmission speed option data ([0027] network transmission speed).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Ziv and Kraplanee by the system of Kumar to configure network transmission speed parameters.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize backup performance (Kumar [0002]). 
With regards to claim 8, Ziv does not disclose however Kraplanee discloses:
quick scan/full scan option data ([0158] incremental or full), backup folder read-only option data ([0172] read-only access), backup folder password option data ([0340] security related information may include single sign-on, password complexity level, two-factor authentication), and thumbnail option data ([0261] thumbnail).
Russo discloses:
full backup/differential backup option data, local/cloud/both backup option data ([Fig. 22 lines 56-67] select which database to backup, allow user to select full or differential backup).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Ziv and Kraplanee by the system of Russo to provide backup options for a user.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow system administrators to configure and run backup scripts (Russo [Col. 1 lines 60-65]).
Kumar discloses:
wherein the backup preferences include data transmission speed option data ([0027] network transmission speed).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Ziv and Kraplanee by the system of Kumar to configure network transmission speed parameters.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize backup performance (Kumar [0002]). 
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (U.S Pub # 20190132431) in view of Kraplanee (U.S Pub # 20200285546) and in further view of Lv (U.S Pub # 20170185431).
With regards to claim 9, Ziv does not disclose however Lv discloses:
wherein when the App creates a backup folder, the App also creates a backup folder pointer in the user profile block to point to the backup folder ([0134] create a link between the automatic backup folder on user equipment and the cloud server).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Ziv and Kraplanee by the system of Lv to connect a backup folder to a user profile.
	One of ordinary skill in the art would have been motivated to make this modification in order to link a user equipment with an automatic backup address (Lv [0084]). 
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (U.S Pub # 20190132431) in view of Kraplanee (U.S Pub # 20200285546) and in further view of Anzai (U.S Pub # 20090170569).
With regards to claim 10, Ziv does not disclose however Anzai discloses:
wherein, when the App creates a user profile block in the memory unit of the charging unit, the App also writes an identification code of the mobile device into the user profile block ([0049] when the user who purchased this inputs new ID data to mobile telephone 1 and then places this mobile telephone 1 attached with memory card on battery charger 3, the new ID is stored on both memory card and battery charger).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Ziv and Kraplanee by the system of Anzai to identify a user device.
	One of ordinary skill in the art would have been motivated to make this modification in order to automatically backup data of a mobile telephone to the memory of a battery charger (Anzai [0003]). 
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (U.S Pub # 20190132431) in view of Kraplanee (U.S Pub # 20200285546) and in further view of Michelman (U.S Pub # 20040260973).
With regards to claim 12, Ziv does not disclose however Michelman discloses:
wherein when the App backs up a batch of data files for the first time, the App will record the relevant information including file names, file sizes and file dates of the batch of data files as quick scan index data of the batch of data files, and the quick scan index data is recorded in the mobile device and the backup folder respectively; and later on, when comparing the files in the mobile device with the files in the backup folder, the App only needs to check the quick scan index data to determine whether the  files in the mobile device and the files in the backup folder are the same ([0097] backup information stored in a data repository for tracking backup files and reciprocal backup files. Information is stored are keyed to quick retrieval by object identifier and by backup partner identifier. Each backup event includes date and time of the backup and a size indicator for a file identified by a file identifier).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Ziv and Kraplanee by the system of Michelman to scan for specific information when backing up a certain dataset.
	One of ordinary skill in the art would have been motivated to make this modification in order to establish a reciprocal backup relationship with a second backup partner (Michelman [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166